Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2021/0234639).
Regarding claims 16 and 24, Chen describes a wireless transmit/receive unit (WTRU) (fig. 1, UE 115 as the encoder & transmitter, para. 90 & 93 & fig. 6), comprising: 
a processor configured at least in part to: 
use a mother code length, wherein the mother code length is based at least on a maximum number of transmissions (abstract, UE as the device identify a mother code length for a polar code based on aggregate (maximum) resource size associated with sequential transmissions);
map a number of information bits to a number of bit channels of a polar coder, 
wherein the number of bit channels depends at least on the maximum number of 

partition encoded bits into a number of parts, wherein the number of parts is a power of two, and wherein the number of parts depends at least on the maximum number of transmissions;  and transmit bits (para. 6, UE as the encoder/transmitting device using a polar code to transmit codewords (= partitioned encoded parts of bits, where typically 8 bits = 1 word). Such codeword (part) is a power of 2, see para. 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20, 23, 25-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 16 above, and further in view of Jang (US 2018/0278269).
Regarding claims 17 and 25, Chen fails to further explicitly describe:
wherein the processor is further configured to perform interleaving on at least some of the encoded bits in each part.
Jang also describes polar coding (title), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that that the encoded bits of each part in Chen be interleaved as in Jang.
The motivation for combining the teachings is that this is widely assumed to be used in mobile communication systems such as LTE & 5G-NR (Chen para. 48).
Regarding claims 18 and 26, Chen and Jang combined describe:
wherein the processor is further configured to save at least a portion of remaining bits of each part to a buffer (Jang fig. 2 & para. 8, storing the interleaved transmission bits into buffer to be loaded & transmitted, even if transmitted interleaved bits are less than buffer, i.e. N<N.sub.0, see para. 48).
Regarding claims 19 and 27, Chen and Jang combined describe:
wherein being configured to transmit bits comprises being configured to transmit bits from the buffer (Jang fig. 2 & para. 48, storing the interleaved transmission bits into buffer to be loaded & transmitted).
Regarding claims 20 and 28, Chen and Jang combined describe:
wherein the processor is further configured to save at least a portion of remaining bits of each part to a circular buffer, and wherein being configured to transmit bits comprises being configured to transmit bits from a bottom of the circular buffer (Jang fig. 2 & para. 48, storing the interleaved transmission bits into buffer to be loaded & 
Regarding claims 23 and 31, Chen and Jang combined describe:
wherein being configured to perform interleaving comprises being configured to interleave a high reliability bit to a bottom of a buffer (Jang  fig. 7, after bit reversal, original top bits to be sent with ‘k’ most reliable bit channels (high reliability bits) is now moved towards bottom as depicted).

Allowable Subject Matter
Claims 21 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 21 and 29, the prior art fails to further explicitly describe:
wherein each respective part of the number of parts corresponds to a respective redundancy version, and wherein the processor is further configured to transmit each respective redundancy version, and wherein each respective redundancy version has a respective starting point in the circular buffer. 
	The closest prior art, Noh (US 2021/0203361) describes method for transmitting information comprising polar coding wherein coded bits are read out serially from a 
certain starting point specified by redundancy version (RV) points in the 
circular buffer (fig. 3 & para. 66), in combination with Chen and Jang, fail to render the above additional features as whole obvious.
Regarding claims 22 and 30, the prior art fails to further explicitly describe:

	The closest prior art, Chen, describing payload size K and resource size M (para. 106-11) and Jang, describing process when information bits N.sub.0 is larger than N bits that are sequentially loaded & transmitted, in combination, fail to render the above additional features as a whole obvious.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li (US 2019/0215720) describing determination of load size N of a channel for polar encoding + interleaving, scrambling, and mapping of a resource to a physical resource of a channel for transmission (abstract & para. 76), Lin (US 2020/0067639) describing the polar code may have `N` bit channels, of which `k` are information bit channels for mapping of the `k` data bits.  The bit channels that are not allocated as information bits (i.e., N-k bits) may be assigned as frozen bits or parity bits (para. 92), Wang (US 2019/0393986) describing kernel (mother) polar code design for URLLC (abstract), Sarkis (US 2018/0323810) describing information bits may be assigned to the k most reliable bit channels, and the frozen bits may be assigned to the remaining bit channels (para. 55), Li (US 2021/0050865) describing mapping of an information bit vector having a bit length to a first set of polarized bit channels of a first polar code having a first code length according to a first bit index set, the first bit index set being based on respective bit channel reliabilities of the first set of polarized bit .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469